Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 15, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142047                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  GERALDINE WILSON,                                                                                       Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 142047
                                                                   COA: 296136
                                                                   Wayne CC: 09-019364-NH
  KEVIN T. CRAWFORD, D.O., and
  OAKWOOD UNITED HOSPITALS,
  a/k/a OAKWOOD HEALTHCARE, INC.,
  d/b/a OAKWOOD ANNAPOLIS HOSPITAL,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 28, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 15, 2011                       _________________________________________
           d0608                                                              Clerk